DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the legal terms “comprising” (in the 1st and 4th lines) and “comprises” (in the 3rd line).


The disclosure is objected to because of the following informalities:
On page 1, the status of parent application 16/411,491 should be updated that it has issued as “U.S. Patent Number 10,532,258”.
On page 1, the status of grandparent application 14/912,247 should be updated that it has issued as “U.S. Patent Number 10,335,647”.
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, 15th line, delete “is” before “has”.
th line, delete “is” before “has”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,335,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods of both the present application and US 10,335,647 share at least the following process steps:  preparing a wax of a golf club head body, wherein the wax of the golf club head body comprises a striking face section, a sole section extending from a lower edge of the striking face section, and a return section extending from an upper edge of the striking face section, wherein the striking face section, sole section, and return section defining a hollow body interior, the return section comprising an elongated through-hole, and the sole section comprising an elongated receiving pocket; preparing a wax of an interior structural feature defining upper and lower ends within the hollow body interior; inserting the interior structural feature into the through-hole and .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,931,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods of both the present application and US 9,931,550 share at least the following process steps:  preparing a wax of a golf club head body, wherein the wax of the golf club head body comprises a striking face section, a sole section extending from a lower edge of the striking face section, and a return section extending from an upper edge of the striking face section, wherein the striking face section, sole section, and return section defining a hollow body interior, the return section comprising an elongated through-hole, and the sole section comprising an elongated receiving pocket; preparing a wax of an interior structural feature defining upper and lower ends within the hollow body interior; inserting the interior structural feature into the through-hole and seating its lower end in the elongated receiving pocket; bonding the interior structural feature to the body with an adhesive material to form a combined wax mold; and casting a golf club head from the combined wax mold, wherein the through-hole is aligned with the receiving pocket, the interior structural feature having a variable thickness and being located within 1 inch of a rear surface of the striking face section measured along a vertical plane extending through a face center perpendicular to the striking face section, and wherein no portion of the interior structural feature makes contact with the striking .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the through-bore" in the 17th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “through-bore” with “through-hole” to be in agreement with “an elongated through-hole” bridging the 6th and 7th lines of the claim.

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as the double patenting rejections, set forth in this Office action.

Claims 1-16 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest methods of making a golf club head, in which the methods include the following steps:

2) preparing a wax of a golf club head body, in which a striking face section, a sole section, and a return section define a hollow body interior, the return section comprising an elongated through-hole, and the sole section comprising an elongated receiving pocket; preparing a wax of a plate defining upper and lower ends, and at least one cutout; inserting the plate into the through-hole and seating its lower end in the elongated receiving pocket so that the plate is located within 1 inch of a rear surface of the striking face section measured along a vertical plane extending through a face center perpendicular to the striking face section; bonding the plate to the body with an adhesive material to form a combined wax mold; and casting a golf club head from the combined wax mold, wherein the through-hole is aligned with the receiving pocket, the plate having a variable thickness ranging from 0.020 inch to 0.160 inch, and wherein no 
3) preparing a wax of a golf club head body, in which a striking face section, a sole section, and a return section define a hollow body interior, the return section comprising an elongated receiving pocket; and the sole section comprising an elongated through-hole; preparing a wax of a plate defining at least one cutout, as well as upper and lower ends; inserting the plate into the through-hole and seating its upper end in the elongated receiving pocket so that the plate is located within 1 inch of a rear surface of the striking face section measured along a vertical plane extending through a face center perpendicular to the striking face section; bonding the plate to the body with an adhesive material to form a combined wax mold; applying hot wax to the lower end of the plate to seal the lower end of the plate to the sole section; and casting a golf club head from the combined wax mold, wherein the through-hole is aligned with the receiving pocket, the plate having a variable thickness ranging from 0.020 inch to 0.160 inch and a length of 1 inch to 2.5 inches, wherein the plate extends through the hollow body interior approximately parallel with the rear surface; and wherein no portion of the plate makes contact with the striking face section (of independent claim 17).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 10,532,258 (which issued from parent application 16/411,491) is also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 11, 2021